 

Exhibit 10.3

 

SECOND AMENDMENT TO TERM

LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”)
dated as of January 23, 2015 is entered into by and among Summit Lamar, LLC, a
Delaware limited liability company (“Lamar”), Summit Monte Vista, LLC, a
Delaware limited liability company (“Monte Vista”), Summit Myrtle Point, LLC, a
Delaware limited liability company (“Myrtle” and together with Monte Vista and
Lamar, the “Borrowers” and each a “Borrower”) and THE PRIVATEBANK AND TRUST
COMPANY, an Illinois banking corporation (the “Lender”) and is agreed to and
acknowledged by Summit Front Royal, LLC, a Delaware limited liability company
(“Front Royal”).

 

WHEREAS, the Lender and Borrowers are parties to that certain Term Loan and
Security Agreement dated as of September 22, 2014 as amended by that certain
First Amendment to Term Loan and Security Agreement dated as of October 31, 2014
(the “Existing Loan Agreement” and as amended and modified by this Amendment,
the “Amended Loan Agreement”);

 

WHEREAS, Front Royal is an Affiliate of the Borrowers and Front Royal and the
Borrowers are engaged in related businesses to such an extent that the financial
strength and flexibility of the Borrowers and Front Royal has a direct impact on
the success of each other Person;

 

WHEREAS, Front Royal desires to purchase an assisted living facility known as
Loving Arms Assisted Living located at 103 Lee Burke Road, Front Royal, Virginia
22630, 126 and 208 John Rice Road, Front Royal, Virginia 22630 with
seventy-eight (78) beds and two (2), three-unit independent living Cottages
(collectively, the “Front Royal Facility”) operated by MW Loving Arms, LLC, a
Delaware limited liability company (the “Front Royal Operating Company”),
pursuant to that certain Purchase and Sale Agreement dated as of September 17,
2014 by and between Cook-Knighting Realty, LLC, a Virginia limited liability
company, Cook-Knighting, LLC, a Virginia limited liability company
(collectively, the “Front Royal Transaction Seller”) and Summit Healthcare REIT,
Inc., a Maryland corporation (“Assignor”) as amended by (i) that certain First
Amendment to Purchase and Sale Agreement effective as of November 17, 2014, (ii)
that certain Second Amendment to Purchase and Sale Agreement effective as of
December 3, 2014 and (iii) that certain Third Amendment to Purchase and Sale
Agreement effective as of December 12, 2014 as such Purchase and Sale Agreement
has been assigned by Assignor to Front Royal pursuant to an Assignment and
Assumption of Purchase Agreements entered into with Front Royal dated as of
January 14, 2015 (the “Front Royal Purchase Agreement”) and all agreements,
certificates, schedules, exhibits and other documents executed and/or delivered
in connection therewith, including, without limitation, the that certain Lease
dated as of January 23, 2015 between Front Royal and the Front Royal Operating
Company regarding the Front Royal Facility, pursuant to which Front Royal leases
the Real Property owned by Front Royal to the Front Royal Operating Company (the
“Front Royal Real Estate Lease” and together with all such other agreements,
certificates, schedules, exhibits and other documents and the Front Royal
Purchase Agreement, the “Front Royal Transaction Documents”);

 



 

 

 

WHEREAS, Front Royal and the Borrowers desire that the Lender increase the Loan
and make such increase available to Front Royal to allow Front Royal to pay a
portion of the purchase price payable to the Front Royal Transaction Seller
under the Front Royal Transaction Documents; and

 

WHEREAS, as a condition to the Lender’s agreement to increase the Loan and make
such increase available to Front Royal, the Lender is requiring that Front Royal
join the Amended Loan Agreement as a “Borrower” thereunder and, among other
things, grant to Lender a security interest in and lien upon all of its tangible
and intangible assets, including the Real Property owned by Front Royal and
Front Royal’s interest in the Sinking Fund Account and the Lease Deposit
Account, all as security for the “Liabilities” (as defined in the Amended Loan
Agreement).

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1

DEFINED TERMS

 

Capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Existing Loan Agreement.

 

SECTION 2

AMENDMENTS TO EXISTING LOAN AGREEMENT

 

2.1 Amendment to Definitions.

 

(a)            Additional Definitions. Section 1.1 of the Existing Loan
Agreement is hereby amended by adding the following definitions in proper
alphabetical order:

 

“Front Royal” means Summit Front Royal, LLC, a Delaware limited liability
company.

 

“Front Royal Acquisition” means the transactions represented by the purchase of
the assets of the Front Royal Seller by Front Royal, pursuant to, and together
with the other transactions described in, the Front Royal Purchase Documents.

 

“Front Royal Assignment of Representations and Warranties” shall mean that
certain Assignment of Representations and Warranties executed by Front Royal in
favor of the Lender and acknowledged by the Front Royal Seller dated as of the
Second Amendment Date.

 

“Front Royal Assignment of Rents and Leases” means that certain Assignment of
Rents and Leases made by Front Royal, dated as of the First Amendment Date, as
the same may be amended, supplemented or modified from time to time.

 



2

 

 

“Front Royal Deed of Trust” means that certain Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing made by Front Royal, dated as
of the Second Amendment Date, granting and conveying to the Lender a first
mortgage Lien on that certain Real Property commonly identified as the Loving
Arms Assisted Living Facility located at located at 103 Lee Burke Road, Front
Royal, Virginia 22630 and 126 and 208 John Rice Road, Front Royal, Virginia
22630, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Front Royal Facility” means the assisted living facility known as Loving Arms
Assisted Living located at located at 103 Lee Burke Road, Front Royal, Virginia
22630, 126 and 208 John Rice Road, Front Royal, Virginia 22630 with
seventy-eight (78) beds and two (2), three-unit independent living Cottages
operated by the Front Royal Operating Company.

 

“Front Royal Purchase Agreement” shall mean that certain Purchase and Sale
Agreement dated as of September 17, 2014 by and between the Front Royal Seller
and Summit Healthcare REIT, Inc., a Maryland corporation as amended by (i) that
certain First Amendment to Purchase and Sale Agreement effective as of November
17, 2014, (ii) that certain Second Amendment to Purchase and Sale Agreement
effective as of December 3, 2014 and (iii) that certain Third Amendment to
Purchase and Sale Agreement effective as of December 12, 2014 as such Purchase
and Sale Agreement has been assigned by Summit Healthcare REIT, Inc. to Front
Royal pursuant to an Assignment and Assumption of Purchase Agreements entered
into with Front Royal dated as of January 14, 2015.

 

“Front Royal Purchase Documents” shall mean the Front Royal Purchase Agreement
and all agreements, certificates, schedules, exhibits and other documents
executed and/or delivered in connection therewith, including, without
limitation, the Front Royal Real Estate Lease.

 

“Front Royal Operating Company” means MW Loving Arms, LLC, a Delaware limited
liability company.

 

“Front Royal Real Estate Lease” means that certain Lease dated as of January 23,
2015 between Front Royal and the Front Royal Operating Company regarding the
Front Royal Facility, pursuant to which Front Royal leases the Real Property
owned by Front Royal to the Front Royal Operating Company.

 

“Front Royal Seller” shall mean, collectively, Cook-Knighting Realty, LLC, a
Virginia limited liability company, Cook-Knighting, LLC, a Virginia limited
liability company.

 



3

 

 

“Second Amendment” shall mean that certain Second Amendment to Term Loan and
Security Agreement dated as of the Second Amendment Date by and among Lamar,
Monte Vista, Myrtle and the Lender, and agreed to and acknowledged by Front
Royal, together with the other joinders, agreements, certificates and other
documents delivered in connection therewith.

 

“Second Amendment Date” shall mean January 23, 2015, which is the effective date
of the Second Amendment.

 

“Second Amendment Date Advance Amount” shall mean an amount equal to
$11,440,000, which amount represents the aggregate principal balance of the Loan
advanced on the Second Amendment Date by the Lender under this Agreement.

 

(b) Amended Definitions. Each of the introductory paragraph and Section 1.1 of
the Existing Loan Agreement, as applicable, is hereby amended by amending and
restating the following definitions contained therein in their entirety:

 

“Assignment of Representations and Warranties” shall mean, collectively, the
Front Royal Assignment of Representations and Warranties, the Closing Date
Assignment of Representations and Warranties and the Myrtle Assignment of
Representations and Warranties.

 

“Borrowers” shall mean, collectively, Front Royal Lamar, Monte Vista and Myrtle.
“Borrower” shall mean any of the Borrowers.

 

“Cornerstone” means Summit Healthcare Operating Partnership, LP, a Delaware
limited partnership f/k/a Cornerstone Operating Partnership, LP.

 

“Deeds of Trust” means collectively, the Front Royal Deed of Trust, the Lamar
Deed of Trust, the Monte Vista Deed of Trust and the Myrtle Deed of Trust.

 

“Environmental Indemnity Agreement” means that certain Second Amended and
Restated Environmental Indemnity Agreement dated as of the Second Amendment Date
made by the Borrowers in favor of the Lender, in form and substance acceptable
to the Lender, as the same may be amended or modified from time to time.

 

“Facilities” means, collectively, the Front Royal Facility, the Lamar Facility,
the Monte Vista Facility and the Myrtle Facility. “Facility” means any one of
the Facilities.

 

“Management Company” means, collectively (i) as it relates to the Front Royal
Facility, Meridian Senior Living, LLC, a North Carolina limited liability
company and its Affiliates, (ii) as it relates to the Lamar Facility, the Monte
Vista Facility and Myrtle Facility, Dakavia Management Corp., an Oregon
corporation and its Affiliates.

 



4

 

 

“Maximum Facility” means, (a) from the period commencing on the Closing Date and
continuing until the First Amendment Date, an amount equal to the lesser of (i)
Six Million and No/100 Dollars ($6,000,000.00), (ii) 75% of the loan-to-value
ratio using an income approach of the Real Property as set forth on the most
recent appraisal prepared and delivered to the Lender in accordance with the
terms hereof or (iii) 80% of the purchase price required to be paid by Lamar and
Monte Vista under the Closing Date Purchase Documents in connection with the
Closing Date Acquisition; (b) commencing on the First Amendment Date, an amount
equal to the lesser of (i) Nine Million Seventy Five Thousand and No/100 Dollars
($9,075,000.00), (ii) 75% of the loan-to-value ratio using an income approach of
the Real Property as set forth on the most recent appraisal prepared and
delivered to Lender in accordance with the terms hereof or (iii) 80% of the
purchase price required to be paid by the Borrowers under the Closing Date
Purchase Documents in connection with the Closing Date Acquisition and the
Myrtle Purchase Documents in connection with the Myrtle Acquisition; and (c) (b)
commencing on the Second Amendment Date, an amount equal to the lesser of (i)
Twenty Million Five Hundred Fifteen Thousand and No/100 Dollars
($20,515,000.00), (ii) 75% of the loan-to-value ratio using an income approach
of the Real Property as set forth on the most recent appraisal prepared and
delivered to Lender in accordance with the terms hereof or (iii) 80% of the
purchase price required to be paid by the Borrowers under the Closing Date
Purchase Documents in connection with the Closing Date Acquisition, the Myrtle
Purchase Documents in connection with the Myrtle Acquisition and the Front Royal
Purchase Documents in connection with the Front Royal Purchase Documents.

 

“Operating Companies” means, collectively, the Front Royal Operating Company,
the Lamar Operating Company, the Monte Vista Operating Company and the Myrtle
Operating Company. “Operating Company” means any of the Operating Companies.

 

“Real Estate Leases” means, collectively, the Front Royal Real Estate Lease, the
Lamar Real Estate Lease, the Monte Vista Real Estate Lease and the Myrtle Real
Estate Lease. “Real Estate Lease” means any of the Real Estate Leases.

 

2.2 Amendment to Loan Facility. Section 2.1 of the Existing Loan Agreement is
hereby amended by deleting the Section in its entirety and substituting the
following therefor:

 

“2.1 Loan. On the terms and subject to the conditions set forth in this
Agreement, and provided there does not then exist an Event of Default, the
Lender shall, following the execution of this Agreement by the Borrowers and the
Lender, extend in one (1) advance on the Closing Date, one (1) advance on the
First Amendment Date and one (1) advance on the Second Amendment Date, a term
loan (the “Loan”) to the Borrowers in an aggregate principal amount equal to the
lesser of (y) Twenty Million Five Hundred Fifteen Thousand and No/100 Dollars
($20,515,000.00) or (z) the Maximum Facility. The Borrowers acknowledge that the
Closing Date Advance Amount and the First Amendment Date Advance Amount has been
advanced to the Borrowers on the Closing Date and the First Amendment Date,
respectively, and, as of the Second Amendment Date, remains outstanding as an
obligation under this Agreement as amended on the Second Amendment Date and that
such amount shall, together with the Second Amendment Date Advance Amount,
continue to be owing on the terms set forth in this Agreement and be deemed for
all purposes as a Liability hereunder and in the other Financing Agreements. The
Borrowers agree to deposit with the Lender (for further deposit into the Sinking
Fund Account), payments in respect of the Loan based on a twenty-five (25) year
amortization schedule in consecutive monthly installments as follows:

 



5

 

 

Closing Date through the   Second Amendment Date: $200,000, ($16,667/month)    
Second Amendment Date through the   First Anniversary of the   Second Amendment
Date: $440,000, annually ($36,667/month)     First Anniversary of the Second  
Amendment Date through the   Second Anniversary of the   Second Amendment Date:
$460,000 annually ($38,334/month)     Second Anniversary of the Second  
Amendment Date and thereafter: $40,834 per month

 

, together with interest accrued thereon, each payable on or before the fifth
day of each calendar month, commencing on October 5, 2014, and otherwise in
accordance with Section 2.5 hereof, with a final installment of the aggregate
unpaid principal balance of the Loan, together with interest accrued thereon,
payable on the Maturity Date. The Borrowers and the Lender agree and acknowledge
that, as of the Second Amendment Date $66,611.25 of principal has been deposited
with the Lender (for further deposit into the Sinking Fund Account. Monthly
interest payments on the Loan shall be computed using the interest rate then in
effect and based on the outstanding principal balance of the Loan. Any amounts
paid or applied to the principal balance of the Loan (whether by mandatory
prepayment or otherwise) may not be reborrowed hereunder. The Lender's
commitment hereunder to make the Loan is hereinafter called the “Commitment”. At
the Maturity Date, the outstanding principal balance of the Loan shall be
immediately due and payable, together with any remaining accrued interest
thereon, to the Lender by the Borrowers. At the Maturity Date, the Borrowers
hereby authorize and direct the Lender to apply all amounts deposited in the
Sinking Fund Account to the outstanding amount of the Loan. The Loan shall be
evidenced by a promissory note (hereinafter, as the same may be amended,
modified or supplemented from time to time, and together with any renewals or
extensions thereof or exchanges or substitutions therefor, called the “Note”),
duly executed and delivered by the Borrowers, in form and substance reasonably
satisfactory to the Lender, with appropriate insertions, dated the Second
Amendment Date, payable to the order of the Lender in the principal amount of
Twenty Million Five Hundred Fifteen Thousand and No/100 Dollars
($20,515,000.00). THE PROVISIONS OF THE NOTE NOTWITHSTANDING, THE LOAN SHALL
BECOME IMMEDIATELY DUE AND PAYABLE UPON THE EARLIEST TO OCCUR OF (X) THE
MATURITY DATE; (Y) THE ACCELERATION OF THE LIABILITIES PURSUANT TO SECTION 10.2
HEREOF; AND (Z) THE TERMINATION OF THIS AGREEMENT (WHETHER BY PREPAYMENT OR
OTHERWISE) IN ACCORDANCE WITH ITS TERMS.”

 



6

 

 

2.3 Additional Representation. Section 7 of the Existing Loan Agreement is
hereby amended by adding the following Section 7.34 in proper numerical order:

 

“7.33 Front Royal Acquisition.

 

(a)                The Front Royal Acquisition has been consummated
contemporaneously with the execution and delivery of the First Amendment in
accordance with the terms of the Front Royal Purchase Agreement, subject to such
modifications, supplements and waivers as the Lender shall have approved.

 

(b)               No party to any Front Royal Purchase Documents has waived,
without the consent of the Lender, any condition precedent to the obligations of
any such party to close as set forth in the Front Royal Purchase Documents.

 

(c)                The aggregate consideration payable under the Front Royal
Purchase Documents is equal to $14,300,000.

 

(d)               True and complete copies of all of the Front Royal Purchase
Documents have been delivered to the Lender, together with a true and complete
copy of each document to be delivered at the closing of the Front Royal
Acquisition.

 

(e)                Except as set forth in the Front Royal Purchase Documents
delivered to the Lender prior to the date hereof, there are no other agreements,
oral or written, with respect to which any Credit Party thereof has any
obligation or liability with respect to the Front Royal Acquisition.

 

(f)                No Credit Party nor, to the knowledge of any Borrower, any
other Person party to the Front Royal Purchase Documents is in default in the
performance or compliance with any provisions thereof.

 



7

 

 

(g)               The Front Royal Purchase Documents comply with, and the Front
Royal Acquisition has been consummated in accordance with, all applicable laws,
including, without limitation, all Healthcare Laws.

 

(h)               The Front Royal Purchase Documents are in full force and
effect as of the date hereof and have not been terminated, rescinded or
withdrawn.

 

(i)                 All material requisite approvals by governmental authorities
having jurisdiction over the Front Royal Seller, the Credit Parties and other
Persons referenced therein with respect to the transactions contemplated by the
Front Royal Purchase Documents have been obtained, and no such approvals impose
any conditions to the consummation of the transactions contemplated by the Front
Royal Purchase Documents or to the conduct by any Credit Party of its business
thereafter which have not been satisfied within the time periods specified
therein.

 

(j)                 To the knowledge of the Borrowers, none of the Front Royal
Seller’s representations or warranties in the Front Royal Purchase Documents
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements therein made, in the context in which made, not
misleading.”

 

SECTION 3

REPRESENTATIONS AND WARRANTIES

 

Borrower hereby represents and warrants to Lender that:

 

3.1 Due Authorization, etc. The execution and delivery of this Amendment and the
performance of Borrower’s obligations under the Amended Loan Agreement are duly
authorized by all necessary limited partnership action, do not require any
filing or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of the certificate of formation or
limited partnership agreement of Borrower or any material agreement or other
document binding upon or applicable to it (or any of its properties) or any
material law or governmental regulation or court decree or order applicable to
it, and will not result in or require the creation or imposition of any Lien in
any of its properties pursuant to the provisions of any agreement binding upon
or applicable to it.

 

3.2 Validity. This Amendment has been duly executed and delivered by Borrower
and, together with the Amended Loan Agreement, constitutes a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of the
rights of creditors generally.

 



8

 

 

3.3 Representations and Warranties. The representations and warranties contained
in Section 7 of the Existing Loan Agreement are true and correct on the date of
this Amendment, except to the extent that such representations and warranties
(a) solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Amended Loan Agreement.

 

3.4 Absence of Defaults. No Event of Default or Default has occurred or is
occurring as of the date hereof.

 

SECTION 4

CONDITIONS PRECEDENT

 

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:

 

4.1 Receipt of Documents. Lender shall have received all of the following, each
in form and substance satisfactory to Lender:

 

(a)                Amendment. A counterpart original of this Amendment duly
executed by Borrower.

 

(b)               Replacement Promissory Note. A second replacement promissory
note duly executed by the Borrowers and Front Royal in favor of the Lender dated
as of the date hereof, substantially in the form of Exhibit A to this Amendment.

 

(c)                Joinder. A joinder agreement executed by Front Royal and
acknowledged by the Borrowers dated as of the date hereof, substantially in the
form of Exhibit B to this Amendment, pursuant to which Front Royal is joined to
the Amended Loan Agreement as a “Borrower” and grants the security interests and
liens contemplated thereby.

 

(d)               Deed of Trust. A Deed of Trust, Security Agreement, Assignment
of Rents and Fixture Filing made by Front Royal in favor of Lender, dated as of
the date hereof substantially in the form of Exhibit C.

 

(e)                Assignment of Rents and Leases. An Assignment of Rents and
Leases made by Front Royal in favor of Lender, dated as of the date hereof
substantially in the form of Exhibit D.

 

(f)                Environmental Indemnity Agreement. A Second Amended and
Restated Environmental Indemnity Agreement made by the Borrowers and Front Royal
in favor of the Lender, dated as of the date hereof substantially in the form of
Exhibit E.

 

(g)               Assignment of Representations and Warranties. An Assignment of
Representations and Warranties executed by Front Royal in favor of Lender and
acknowledged by the Front Royal Transaction Seller, dated as of the date hereof
substantially in the form of Exhibit F.

 



9

 

 

(h)               Pledge Amendment. A Pledge Amendment executed by Cornerstone
dated as of the date hereof, in the form attached as Schedule II to the Pledge
Agreement pursuant to which the membership interests of Front Royal owned by
Cornerstone are added as “Pledged Collateral” under the Pledge Agreement.

 

(i)                 Resolutions; Incumbency and Signatures. Copies of the
resolutions or written consent of the manager of the Borrowers and Front Royal
authorizing or ratifying the execution, delivery and performance by such Person
of this Amendment and the other documents required to be delivered in connection
herewith to which such Person is party, certified by a Duly Authorized Person of
such Person.

 

(j)                 Consents. Certified copies of all documents evidencing any
necessary consents and governmental approvals, if any, with respect to the Front
Royal Transaction Documents, this Amendment and any other documents provided for
herein or therein to be executed by a Borrower or Front Royal.

 

(k)               Opinion of Counsel. An opinion of Hanson Bridgett, LLP and
Tatusko Kennedy, PC the legal counsel to Front Royal, in form and substance
reasonably satisfactory to Lender.

 

(l)                 Constitutive Documents. A copy (certified by a Duly
Authorized Person) of Front Royal’s (i) Certificate of Formation, certified by
the Secretary of State of the State of Delaware as of a date acceptable to the
Lender, together with a good standing certificate from such governmental entity
or department and, if and to the extent applicable, a good standing certificate
(or the equivalent thereof) from the Secretaries of State (or the equivalent
thereof) of each other State in which Front Royal is required to be qualified to
transact business and (ii) a true, correct and complete copy of the Limited
Liability Company Agreement of Front Royal.

 

(m)             UCC Financing Statements; Termination Statements; UCC Searches.
UCC Financing Statements, as requested by the Lender, naming Front Royal as
debtor and the Lender as secured party with respect to the Collateral pledged by
Front Royal, together with such UCC termination statements necessary to release
all Liens (other than Permitted Liens) and other rights in favor of any Person
in any of the Collateral except the Lender, and other documents as the Lender
deems necessary or appropriate, shall have been filed in all jurisdictions that
the Lender deems necessary or advisable. UCC tax, lien, pending suit and
judgment searches for Front Royal (and, if and to the extent applicable, under
any of its trade or assumed names, if any), each dated a date reasonably near to
the date hereof in all jurisdictions reasonably deemed necessary by the Lender,
the results of which shall be satisfactory to the Lender in its sole and
absolute determination.

 

(n)               Insurance Certificates. Certificates from Front Royal’s
insurance carriers evidencing that all insurance coverage required hereunder and
under the Mortgage and other Financing Agreements is in effect, which designate
the Lender as “Lender’s Loss Payee” under the personal property insurance,
additional insured under the liability insurance and mortgagee, as applicable.

 



10

 

 

(o)               Real Estate Lease. True, correct and complete copies of the
fully-executed Front Royal Real Estate Lease, and all amendments, assignments,
modifications and other supplements in connection therewith, together with a
Subordination, Non-Disturbance and Attornment Agreements with respect to the
Front Royal Facility, in each case, in a form and substance acceptable to
Lender, including, without limitation, evidence that the Rent Expense associated
with the Front Royal Real Estate Lease on an annual basis is not less than One
Million One Hundred Eighty-Six Thousand Nine Hundred and 00/100 Dollars
($1,186,900.00).

 

(p)               Property Condition Report. Property Condition Reports for the
parcel of Real Property on which the Front Royal Facility is located, the form,
substance and results of which shall be satisfactory to Lender in its sole and
absolute determination, unless waived in writing by Lender.

 

(q)               Environmental Assessment. Phase I environmental reports of the
Real Property on which the Front Royal Facility is located prepared by an
environmental audit firm reasonably acceptable to the Lender, the results of
which shall be satisfactory to the Lender in its sole and absolute
determination.

 

(r)                 Title Insurance. Title insurance policies in the form of
ALTA Form Mortgagee Title Insurance Policy shall be issued by an insurer
(acceptable to the Lender) in favor of the Lender for the Real Property on which
the Front Royal Facility is located, together with copies of all documents of
record concerning all such Real Property as identified on the commitment
thereof. Each title insurance policy shall contain such endorsements as deemed
appropriate by the Lender.

 

(s)                Survey. ALTA plats of survey shall be prepared on the Real
Property on which the Front Royal Facility is located (certified to the (i) 2005
ALTA standards for existing surveys acceptable to Administrative Agent, together
with affidavits of no change, and (ii) 2011 ALTA standards for new surveys
(ordered to correct errors from prior existing surveys)), unless waived in
writing by the Lender.

 

(t)                 Appraisal. Appraisals prepared by an independent appraiser
of the Real Property on which the Front Royal Facility is located, which
appraisal shall satisfy the requirements of the Financial Institutions Reform,
Recovery and Enforcement Act, if applicable, and shall evidence compliance with
the supervisory loan-to-value limits set forth in the Federal Deposit Insurance
Corporation Improvement Act of 1991 (including a loan-to-value ratio using an
income-approach basis not to exceed 75%). Such appraisal (and the results
thereof) shall be satisfactory to the Lender in its sole and reasonable
determination.

 



11

 

 

(u)               Flood Insurance. Flood insurance policies, if applicable,
concerning the Real Property on which the Front Royal Facility is located,
reasonably satisfactory to the Lender, if required by the Flood Disaster
Protection Act of 1973.

 

(v)               Permits. Certified copies of all licenses, permits and
governmental approvals necessary for the use or operation of the Front Royal
Facility, together with a certificate of occupancy with respect to the
Facilities issued in the name of the Front Royal Operating Company.

 

(w)             Front Royal Transaction Documents. True, correct and complete
copies of the fully-executed Front Royal Transaction Documents and of the
governmental approvals delivered in connection therewith.

 

(x)               Other. Such other documents, certificates and instruments as
the Lender may reasonably request.

 

4.2 Commitment Fee. On the date hereof, the Borrowers and Front Royal shall pay
to the Lender a one-time commitment fee in the aggregate amount of One Hundred
Fourteen Thousand Four Hundred and 00/100 Dollars ($114,400.00), which shall be
deemed fully earned as of the date of this Amendment.

 

4.3 Equity Investment. The Lender shall have received evidence that Assignor or
its Affiliates have contributed capital to Front Royal in an amount not less
than $2,936,000 and such capital shall be used to pay a portion of the purchase
price required under the Front Royal Purchase Agreement and related transaction
expenses.

 

4.4 No Material Change. No material adverse change in any of any Borrower’s or
Front Royal’s financial condition which, in Lender’s sole opinion, would impair
the Borrowers’ and Front Royal’s ability to meet their respective obligations
under the Amended Loan Agreement shall have occurred.

 

4.5 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

 

SECTION 5

MISCELLANEOUS

 

5.1 Documents Remain in Effect. Except as amended and modified by this Amendment
and the exhibits attached hereto, the Existing Loan Agreement and the other
documents executed pursuant to the Existing Loan Agreement remain in full force
and effect and each Borrower hereby ratifies, adopts and confirms its
representations, warranties, agreements and covenants contained in, and
obligations and liabilities under, the Existing Loan Agreement and the other
documents executed pursuant to the Existing Loan Agreement.

 

5.2 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 



12

 

 

5.3 Expenses. The Borrowers and Front Royal, jointly and severally, agree to pay
all costs and expenses of Lender (including reasonable fees, charges and
disbursements of Lender’s attorneys) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith. In addition, Borrowers and Front
Royal agree, jointly and severally, to pay, and save Lender harmless from all
liability for, any stamp or other taxes which may be payable in connection with
the execution or delivery of this Amendment, the borrowings under the Amended
Loan Agreement, and the execution and delivery of any instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided in this Section 5.3 shall survive any
termination of the Amended Loan Agreement.

 

5.4 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

 

5.5 Successors. This Amendment shall be binding upon Borrowers, Front Royal, the
Lender and their respective successors and assigns, and shall inure to the
benefit of Borrowers, Front Royal, the Lender and the successors and assigns of
the Lender.

 

5.6 Advice of Counsel. Each Borrower and Front Royal acknowledges that it was
advised by Lender to seek the advice of legal counsel in negotiating and
reviewing this Amendment, and further acknowledges that it had the opportunity
to obtain advice of legal counsel.

 

[signature page attached]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or other representatives thereunto duly authorized
and delivered at Chicago, Illinois as of the date first written above.

 

BORROWERS:

 



SUMMIT LAMAR, LLC,   SUMMIT MONTE VISTA, LLC,                   By: Summit
Healthcare REIT, Inc.,   By: Summit Healthcare REIT, Inc.,   a Maryland
corporation, its Manager   a Maryland corporation, its Manager                  
By: /s/  Kent Eikanas   By: /s/  Kent Eikanas   Name:     Kent Eikanas   Name:  
  Kent Eikanas   Title:   President   Title:   President                        
          SUMMIT MYRTLE, LLC,                           By: Summit Healthcare
REIT, Inc.,           a Maryland corporation, its Manager                      
    By: /s/ Kent Eikanas           Name:     Kent Eikanas           Title:  
President                          

  

LENDER:           THE PRIVATEBANK AND TRUST   COMPANY           By: /s/  Adam
Panos   Name:     Adam Panos   Title:   Managing Director           Acknowledged
and Agreed to Front Royal:           SUMMIT FRONT ROYAL, LLC,           By:
Summit Healthcare REIT, Inc.,   a Maryland corporation, its Manager          
By: /s/  Kent Eikanas   Name:     Kent Eikanas   Title:   President  

 

 

 

 

SCHEDULES AND EXHIBITS OMITTED

 

 

 



 

 